Case: 18-31072      Document: 00515134207         Page: 1    Date Filed: 09/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals

                                    No. 18-31072
                                                                           Fifth Circuit

                                                                         FILED
                                  Summary Calendar               September 26, 2019
                                                                    Lyle W. Cayce
DENNIS RAY DAVIS, JR.,                                                   Clerk


                                                 Plaintiff-Appellant

v.

COMMISSIONER CADDO PARISH; WOODY WILSON, Individually and in
his Official Capacity; JAMES R. DEMOUCHET; FOSTER CAMPBELL,
Individually and in his Official Capacity; STEVE PRATOR; et al,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:17-CV-1269


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Dennis Ray Davis, Jr., Louisiana prisoner # 469947, filed a pro se 42
U.S.C. § 1983 action in which he appears to allege that he is being falsely
imprisoned in the Caddo Parish Correctional Center. Having been granted
leave to proceed in forma pauperis (IFP), Davis appeals the district court’s
interlocutory orders denying his motions for a temporary restraining order


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31072    Document: 00515134207     Page: 2   Date Filed: 09/26/2019


                                 No. 18-31072

(TRO) and a preliminary injunction. Davis sought injunctive relief ordering
that certain prison officials be restrained from denying his release and be
ordered to provide him access to the courts, a telephone, and a copy machine
and, further, that certain Louisiana state courts give expedited consideration
to his legal cases.   Davis also moves for the appointment of counsel and
expedited consideration of this appeal.
      We lack jurisdiction to review the district court’s denial of Davis’s
request for a TRO. See In re Lieb, 915 F.2d 180, 183 (5th Cir. 1990). However,
we possess jurisdiction to review the district court’s denial of Davis’s request
for a preliminary injunction, which is immediately appealable. See 28 U.S.C.
§ 1292(a)(1); Lakedreams v. Taylor, 932 F.2d 1103, 1106-07 (5th Cir. 1991).
      Davis’s allegations in this appeal are insufficient to demonstrate
extraordinary circumstances justifying the reversal of the district court’s
denial of his request for a preliminary injunction. See White v. Carlucci, 862
F.2d 1209, 1211 (5th Cir. 1989). Davis has failed to establish that the district
court abused its discretion in determining that he was not entitled to a
preliminary injunction because he had failed to establish a substantial threat
of irreparable injury or a substantial likelihood of success on the merits of his
case. See Lakedreams, 932 F.2d at 1107; White, 862 F.2d at 1211.
      Finally, as we recognized on April 1, 2019, Davis has accumulated three
strikes for purposes of 28 U.S.C. § 1915(g). Davis v. Whyce, 763 F. App’x 348,
349 (5th Cir. 2019); see Davis v. Wyche, No. 5:18-CV-9, 2018 WL 2946399, at
*1 (W.D. La. June 12, 2018) (unpublished); Davis v. Wyche, No. 5:17-CV-1230,
2017 WL 6503992, at *1 (W.D. La. Dec. 18, 2017) (unpublished). We have not
applied the § 1915(g) bar here because Davis filed this appeal before earning
his third strike. See Coleman v. Tollefson, 135 S. Ct. 1759, 1763 (2015); Banos
v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998). We reiterate, however, that Davis



                                       2
      Case: 18-31072        Document: 00515134207     Page: 3     Date Filed: 09/26/2019


                                       No. 18-31072

is barred under § 1915(g) from proceeding IFP in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).
       In sum, we DISMISS Davis’s appeal in part for lack of jurisdiction and
AFFIRM the district court’s denial of a preliminary injunction. Davis’s motion
for   appointment      of    counsel   and   incorporated       motion   for   expedited
consideration are DENIED.




                                             3